DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.

The Amendment and Bernd Koop Declaration filed by Applicant on 06/14/2022 is entered.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 06/14/2022 have been fully considered and they are found persuasive.

The rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Buske, U.S. Patent No. 4,232,125 in view of Heine et al., U.S. Patent No. 3,081,274 (hereinafter “Heine”) is withdrawn.


Allowable Subject Matter/Reasons for Allowance
Claims 1-2 and 4-19 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Buske and Heine.  Buske teaches a process for preparing an amino-methylated bead polymers. See Buske Abstract. Buske further teaches a process step of converting monomer comprising a monovinylidene aromatic compounds (styrene and divinylbenzene), polystyrene and at least one initiator to a bead polymer. See Buske, col. 2, lines 35-60. Buske further teaches contacting the bead polymer with a phthalidmide or maleimide and an aldehyde (para-formaldehyde) with an acid catalyst to produce a phtalimidomethylated bead polymer. See Buske, col. 3, lines 20-36, col. 4, lines 3-15 and 26-30. Buske further teaches hydrolyzing the phtalimidomethylated bead polymer. See Buske, col. 5, lines 43-57 & col. 6, lines 40-57. Buske further teaches the reaction temperature is preferably 20°C to 90°C, with room temperature being most preferred. See Buske, col. 4, lines 58-66. Buske teaches ratio amounts within the claimed invention. See Buske Examples 1-2. Heine teaches in analogous art a styrene-based copolymer polymerized in a benzotrifluoride solvent. The present invention differs from Buske and Heine in that the present invention requires sulfuric acid having a concentration of at least 93 wt. %.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh